Citation Nr: 1543988	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  10-36 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to initial staged ratings in excess of 30 percent for service-connected depressive disorder, NOS, for the period prior to February 13, 2012, and a rating in excess of 50 percent for the period thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected right knee anterior cruciate ligament deficiency and lateral meniscus tear condition.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected left knee chronic anterior cruciate ligament deficiency and medial meniscus tear condition.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a bilateral shoulder condition.

7.  Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities for the period prior to February 13, 2012.


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from September 2003 to January 2004 and from October 2006 to March 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In June 2008, the RO granted entitlement to service connection for bilateral knee disabilities, rated at 10 percent each, as well as for a depressive disorder, NOS, rated at 30 percent.  All three issues have an effective date of March 2, 2008.  In November 2008, the RO denied service connection for a lower back condition.  The Veteran's notice of disagreement regarding all four issues was timely received in December 2008.  In February 2009, the RO denied service connection for tinnitus and a bilateral shoulder disability.  In June 2010, the RO granted a temporary evaluation of 100 percent based on surgical or other treatment necessitating convalescence due to right knee surgery, effective from February 4, 2009, until September 1, 2009.  The Board notes that this 100 percent rating period is not on appeal regarding the Veteran's right knee disability.  Thereafter, the Veteran's right knee disability rating of 10 percent was continued.  

In October 2013, the RO granted a staged 50 percent rating for service-connected depressive disorder, NOS, effective February 13, 2012.  In that same rating decision, the RO granted service connection for left knee instability and assigned a 20 percent rating for the limited period of August 13, 2012, until February 6, 2013, the date the condition was surgically corrected.  Although the RO granted a 100 percent schedular rating since February 13, 2012, the Board notes there is some evidence the Veteran was not working prior to February 13, 2012.  Accordingly, the issues on appeal have been recharacterized as reflected on the title page.  The Board notes that because the increase and assignment of separate evaluations did not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issues of entitlement to initial staged ratings in excess of 30 and 50 percent for major depressive disorder, initial ratings in excess of 10 percent for bilateral knee disabilities, entitlement to service connection for a low back disability and bilateral shoulder conditions, as well as entitlement to a total disability rating for the period prior to February 13, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran began experiencing symptoms of tinnitus while in service, and has continued to experience them since separation from service.


CONCLUSION OF LAW

The criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for Tinnitus

The Veteran contends that in-service noise exposure resulted in his current tinnitus disability.  Specifically, the Veteran endorses onset of tinnitus symptoms due to "heavy combat actions and direct combat with the enemy forces."  According to the Veteran's DD 214, his primary military occupational specialty was as an "Infantryman," and that he served in a "designated imminent danger pay area."  The Board finds the Veteran's statements regarding noise exposure credible to the extent that they are consistent with the nature of his service as an "Infantryman."  However, exposure to acoustic trauma alone does not mandate that service connection be granted.  Rather the noise exposure must be shown to have caused his current tinnitus disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Organic diseases of the nervous system, including sensorineural hearing loss, are "chronic diseases" under 38 C.F.R. § 3.309(a).  Tinnitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Where a veteran develops certain chronic diseases, such as an organic disease of the nervous system (including tinnitus), to a degree of 10 percent or more within one year of separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service records confirm that he served in a "designated imminent danger pay area," indicative of service in combat in a Gulf War zone.  Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat veterans, VA shall accept as sufficient proof of service-connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also 38 C.F.R. § 3.304(d).

38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522- 23 (1996).  38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).   

The Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Board finds no reason to doubt the Veteran's credibility.  Given this conclusion, the Board will review his statements as to the etiology of his tinnitus.  The Veteran's claim was denied based on the absence of treatment records for tinnitus during service.  However, the Veteran submitted additional arguments in his March 2009 Notice of Disagreement.  The Veteran stated he was exposed to "acoustic trauma of the heavy combat actions," and that he did not have the "luxury to be going to sick call" every time he was injured.  The Board finds that ringing in the ears is capable of lay observation, and as such, the Veteran is competent to testify as to that symptom.  See Charles, 16 Vet. App. at 370.  

As such, the Veteran has credibly testified he began experiencing ringing while in service and that it continued to the present day.  This testimony has been reiterated in written statements.  The Veteran has not attempted to bolster or exaggerate his symptoms of tinnitus.  As such, the criteria for service connection for tinnitus have been met.

In reaching this conclusion, the Board acknowledges that the February 2009 rating decision found that the Veteran's tinnitus was not related to military service, reasoning that there were no complaints of ringing ears in the service treatment records.  However, that decision was not based on a complete consideration of the relevant evidence and updated legal policies that consider tinnitus to be a presumptive disorder, and it is therefore insufficient to rebut the Veteran's credible statements as to continuity.  Based on the foregoing, and resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted and the claim is granted.  

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Board is granting, in full, this particular benefit sought on appeal and thus VA has no further duty to notify or assist.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Unfortunately, the Veteran's claims for entitlement to initial staged ratings in excess of 30 and 50 percent for major depressive disorder, initial ratings in excess of 10 percent for bilateral knee disabilities, entitlement to service connection for a low back disability and bilateral shoulder conditions, as well as entitlement to a total disability rating for the period prior to February 13, 2012, must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

During the October 2012 VA psychiatric examination, the Veteran indicated that he is receiving Social Security disability.  The examiner noted that his physical disabilities also contribute to his psychiatric symptoms.  The Board notes that there are no Social Security records associated with the Veteran's file, and it does not appear that they have been requested.  In the event that such records may be pertinent to the claim on appeal, on remand, an attempt should be made to obtain any medical records relied upon for the Social Security Administration (SSA) disability determination.

The Veteran received VA examinations for his low back disability and bilateral shoulder condition in October 2012.  The examiner did not indicate whether any of these disabilities were related to service.  As such, addendum opinions should be obtained for each disability in order to determine whether they are related to service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.).  Additionally, without further clarification, the Board is without medical expertise to determine whether any of the currently diagnosed disabilities are related to service.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board also notes that the September 2008 VA spine examination was inadequate as the examiner relied on the lack of treatment records during service to determine whether his spine condition was either aggravated during service or initially caused by service.

The Board observes that additional records have been associated with the claims file, to include VA treatment records from February 2014 regarding the Veteran's low back disability, that were not considered in the April 2014 supplemental statement of the case.  The Board may not consider the new pertinent evidence in the first instance as this evidence was received prior the transfer of the records to the Board.  See 38 C.F.R. § 19.37 (2015).  The Veteran has not waived regional office consideration of these records.  Thus, a remand is necessary for consideration of the additional evidence and issuance of a supplemental statement of the case.

In this case, as noted in the Introduction, even though the RO granted a 50 percent schedular rating for major depressive disorder and TDIU for the period of February 13, 2012, thereafter, the evidence reflects the Veteran was not working prior to that period.  Specifically, the Veteran indicated during his October 2012 VA examination that he has been receiving Social Security, and that he cannot work due to his disabilities.  The evidence of record indicates that he was last able to work full-time in 2010.  In Rice, the United States Court of Appeals for Veterans Claims (Court) held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is a sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  As there is evidence the Veteran was not working prior to the period when his 70 percent total schedular rating became effective, the claim for TDIU must be developed and adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether there are any additional VA or private treatment records which have not yet been identified regarding his major depressive disorder, bilateral knee disabilities, as well as disabilities of the low back, and bilateral shoulders.  Obtain any outstanding records, to include all relevant VA treatment records since February 2014, related to the Veteran's claims and associate such records with the claims file.  If no records are obtained, or a negative response is returned, associate such response with the claims file.

2.  Obtain a copy of the Social Security Administration decision regarding disability benefits for the Veteran.  All the medical treatment records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits should be obtained and associated with the claims file.  Any negative development should be discussed and addressed in the claims file.

3.  After receipt of all additional records, obtain addendum VA examination opinions for purposes of determining the etiology of any currently diagnosed low back disability and bilateral shoulder disabilities.  Schedule the Veteran for VA examinations if deemed necessary.  If an examination is conducted, the examiner should interview and examine the Veteran, and conduct any appropriate testing.  Nonetheless, the examiner should review the claims file, and offer opinions regarding the directives below :

a) Identify and diagnose all current low back and shoulder disabilities.  

b) For each disability identified, opine whether it is at least as likely as not (50 percent likelihood or greater) related to service.  

The following should also be addressed:

i. If the Veteran has a low back disability, did it preexist service and if so, was it as least as likely as not aggravated during service? 

ii. If the Veteran has a low back disability that did not preexist service, is it as least as likely as not caused or aggravated by either/or both of his service-connected knee disabilities? 

iii. If the Veteran has a shoulder disability, is it as least as likely as not caused or aggravated by his low back disability?


If aggravation is found, the examiner is requested to discuss the baseline level of the disability prior to the onset of aggravation.

4.  After completing any development deemed necessary, adjudicate the claim for TDIU for the period prior to February 13, 2012.  

5.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  The RO should address all service connection claims on a direct, presumptive, and secondary basis.

If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  The supplemental statement of the case must contain a discussion regarding all pertinent evidence of record.  After the Veteran has an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


